Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6-14,16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Christy et al (USPGP 2012/03225589).
Regarding Claim 1, Christy discloses a method of operating a building elevator system (100) having a plurality of elevator systems (six; Fig. 1) organized into multiple elevator groups 101,102 (paras. 0003, 0004)
the method comprising:
receiving 201 an elevator call from a destination entry device 105a-105d in communication with the building elevator system 100;
obtaining 202 a favorability score from each of the multiple elevator groups of the building elevator system 100:

routing 205 the elevator call to the elevator group of the multiple elevator groups with the highest favorability score.
	Regarding Claim 11, Christy (applied here as above) discloses a processor 310 and memory 320 comprising computer-executable instructions 330-360. 
Regarding Claims 2,12 Christy discloses obtaining 204 a best elevator car of the elevator group of the multiple elevator groups with the highest favorability score to answer the elevator call.
Regarding Claims 3, 13 Christy discloses a dispatcher (group controller 103a or 103b) of the elevator group of the multiple elevator groups with the highest favorability score is configured to determine the best elevator car of the elevator group of the multiple elevator groups with the highest favorability score to answer the elevator call 204 (see Fig. 2}.
Regarding Claims 4, 14 Christy discloses that obtaining 202 a favorability score from multiple elevator groups of the building elevator system further comprises:
transmitting to a dispatcher (group controller 103a or 103b) of each elevator group a favorability score query in response to the elevator call; and
receiving a favorability score from each elevator group in response the favorability score query and the elevator call (paras. 0015-0017).
	Regarding Claims 6,16 Christy discloses displaying the best elevator car on the destination entry device (para. 0018).
Regarding Claims 7, 17 Christy discloses the multiple elevator groups comprises a first elevator group 107 serving a first range of landings and a second elevator group 102 serving a second range of landings, wherein the second range of landings includes at least one landing not included in the first range of landings (para. 0019).

Regarding Claims 9, 19 Christy discloses obtaining 204 a best elevator car of the elevator group of the multiple elevator groups with the highest favorability score to answer the elevator call.
Regarding Claims 10, 20 Christy discloses a dispatcher (group controller 103a or 103b) of the elevator group of the multiple elevator groups with the highest favorability score is configured to determine the best elevator car of the elevator group of the multiple elevator groups with the highest favorability score to answer the elevator call 204 (see Fig. 2}.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christy et al.
Regarding Claims 5, 15 Christy (applied here in a similar manner as above) discloses all features claimed, but does not explicitly teach obtaining a favorability score from multiple elevator groups of the building elevator system further comprises: continuously requesting a favorability score query to a dispatch of each elevator group of the multiple elevator groups.
. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837